Citation Nr: 1448051	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  04-02 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, as secondary to intervertebral disc syndrome (IVDS) of the thoracolumbar spine (hereinafter "back disability").

2.  Entitlement to a disability rating in excess of 40 percent for a back disability, with separate 10 percent ratings for associated left and right lower extremity radiculopathy.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Sean Kendall, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from April 1980 to December 1985.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2003 and December 2003 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

A July 2004 rating decision granted an increased, 40 percent disability rating for the Veteran's back disability, effective June 23, 2003 (the date he filed his increased rating claim).  As this did not constitute a grant of the full benefit sought on appeal, this matter remained before the Board. See AB v. Brown, 6 Vet. App. 35 (1993).

A July 2013 rating decision granted separate disability ratings for certain neurological manifestations of the Veteran's back disability.  Specifically, a 10 percent rating was granted for right lower extremity neuropathy, effective June 8, 2004, and a noncompensable rating for left lower extremity neuropathy, effective June 8, 2004, and 10 percent effective February 25, 2013.  As the General Rating Formula for Diseases and Injuries of the Spine directs separately evaluating associated neurologic abnormalities, these rating matters are also before the Board (as was noted by the undersigned Veterans Law Judge at the May 2014 Board hearing, wherein the Veteran had an opportunity to testify as to his symptomatology and so forth).  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note 1 (2013).

With regard to the Veteran's acquired psychiatric disorder, back disability, and TDIU claims, by way of procedural background, a June 2006 Board decision remanded all of the Veteran's claims for further development.  A June 2008 Board decision denied the Veteran's claims for service connection for acquired psychiatric condition and for an increased rating for his back disability, and remanded the issue of entitlement to a TDIU.  Pursuant to an October 2009 joint motion by the parties, an October 2009 order of the Court of Appeals for Veterans Claims (Court) vacated the portion of the June 2008 Board decision that denied the acquired psychiatric disorder and back disability matters and remanded them for further review.  A May 2010 Board decision remanded the acquired psychiatric disorder and back disability matters for further review.  Meanwhile, an October 2009 Board decision denied entitlement to a TDIU.  Pursuant to a December 2010 joint motion by the parties, a January 2011 order of the Court vacated the October 2009 Board decision and remanded the TDIU matter to the Board for further review.  In September 2011, the Board remanded all of the Veteran's claims for further development.  In November 2013, the Board again remanded these claims to schedule the Veteran for his requested videoconference Board hearing.

In May 2014, the Veteran testified before the undersigned Veterans Law Judge at a videoconference Board hearing at the RO in San Juan, Puerto Rico.  A transcript of the proceeding has been associated with the claims file.

The Board has not only reviewed the Veteran's physical claims file, but also the electronic records maintained in Virtual VA to ensure consideration of the totality of the evidence.

The issues of entitlement to a disability rating in excess of 40 percent for a back disability, with separate 10 percent disability ratings for associated right and left lower extremity radiculopathy, and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ). 

FINDING OF FACT

There is an approximate balance of positive and negative evidence as to whether the Veteran's depression was caused by service-connected disability.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, service connection for depression is warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claim of entitlement to service connection for an acquired psychiatric disorder is granted as depression herein, as explained below.  As such, the Board finds that any error under the VCAA with regard to this claim is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports a claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  Service connection may also be awarded on a presumptive basis for "chronic" diseases listed in 38 C.F.R. § 3.309(a), such as psychosis, if certain criteria are met.  See 38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed.Cir.2013).  In this case, however, the Board notes that the Veteran is not shown to have a "chronic" disease such as psychosis.

To establish service connection, the evidence generally must show: "(1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The Veteran claims that he has an acquired psychiatric disorder, to include depression, secondary to his service-connected back disability.  See Correspondence, October 1995.

As a preliminary matter, the Board notes that the Veteran's VA and private treatment records reflect diagnosed depression since June 1995.  The most recent VA examination dated in February 2013 likewise reflects a diagnosed depressive disorder, not otherwise specified.  Therefore, the Veteran clearly has a currently diagnosed depressive disorder.

The Board will now address whether the Veteran's depression was caused or aggravated by his service-connected back disability.  

By way of background, the medical evidence of record reflects that in 1994, the Veteran suffered a work-related back injury, and that he has not worked since June 1995, which he attributes to his pain due to his back disability.  See, e.g., DRO Hearing, October 2004.

As noted above, VA treatment records dated since June 1995, and private treatment records, reflect that the Veteran has been treated for diagnosed depression.  The Board notes that these records uniformly reflect that he has reported feelings of depression due to his back condition.  See, e.g., Dr. J.C., June 1995 (Spanish); Dr. R.B. (for SSA), November 1995; Dr. C. P.-C. Report, February 1996; State Insurance Fund Report, June 1996; VA treatment Records, February 2003; Dr. P.D., circa 2004 (undated); Dr. L.E., November 2006; see also Dr. J.M. Evaluation, December 1995; VA treatment record, October 2004.  The Board notes in this regard that generally, statements made for the purpose of medical diagnosis or treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment.  See White v. Illinois, 502 U.S. 346, 356, 112 S.Ct. 736 (1992).

An October 2003 VA examination report reflects that the Veteran reported he had not worked since 1995 due to his back condition.  The examiner failed to note, however, the Veteran's history of a back injury in 1994.  The examiner noted that the Veteran had a history of alcohol and drug abuse and treatment for such between 1995 and 1998, that around that time, he had been diagnosed with a drug-induced depressive disorder, as well as alcohol and drug abuse, in remission, and then in 2000 his diagnosis was changed to depressive disorder, not otherwise specified.  The examiner also acknowledged that the Veteran was free of drugs for five years, and noted diagnoses of alcohol and drug abuse, in full sustained remission, as well as a depressive disorder, not otherwise specified.  The VA examiner opined that the Veteran's depressive disorder was substance-induced and not due to or aggravated by his back condition.

A December 2006 VA examination report reflects that the VA examiner noted that the Veteran's symptoms, including sadness and feelings of helplessness, began after a work-related back injury in 1994.  The examiner recorded a diagnosis of a depressive disorder, not otherwise specified, as well as polysubstance dependence, in full remission.  The examiner opined that the Veteran's depression was separate and distinct from his history of polysubstance abuse, that that it had no relationship to such.  The examiner further opined that the Veteran's depression was not aggravated by his back disability, reasoning that the Veteran did not seek psychiatric treatment until after his work-related back injury in 1994.

A February 2013 VA examination report reflects that the VA examiner recorded a diagnosis of a depressive disorder, not otherwise specified.  The VA examiner noted that the Veteran reported that the incident that most affected him has been the work-related injury to his back in 1994 that precipitated his loss of gainful employment.  The examiner also noted that the Veteran had a history of substance abuse treatment in service and post-service in 1998.  The examiner opined that the Veteran's depression was substance-induced, and that it was aggravated by his 1994 work-related back injury.

Most recently, the Veteran submitted a private psychiatric evaluation report dated in July 2014 from Dr. V.L., in which he opined that the Veteran's depression was secondary to his back injury in 1994.

As shown above, the Board is left with conflicting opinions regarding the etiology of the Veteran's currently diagnosed depression.  The October 2003 VA examiner opined that the Veteran's depression was substance-induced, but did not even note the Veteran's history of a 1994 back injury.  In that regard, the Board acknowledges that service connection is precluded for substance abuse and any disabilities secondary thereto.  The December 2006 VA examiner appears to have opined that the Veteran's depression was related to his work-related back injury.  The most recent February 2013 VA examiner opined that the Veteran's depression was substance-induced, and that it was aggravated by his 1994 work-related back injury.  Also, Dr. V.L. opined in July 2014 that the Veteran's depression was due to his back injury in 1994.

The Board emphasizes that the Veteran is service-connected for his back condition, despite the subsequent work injury that made it worse.  The Board finds credible his consistent reports to private and VA clinicians outlined above that he has been depressed due to his back condition.  While the Board acknowledges that the December 2006 and February 2013 VA examiners attributed the Veteran's depression to his 1994 work-related back injury, nevertheless, the Veteran's resultant back condition is service-connected.  Put another way, it is clear that the Veteran is depressed not so much due to the accident itself causing the injury, but instead due to his actual symptomatology of his back since he re-injured it at work in 1994.  In other words, the Veteran has reported since 1995 that he has been depressed due to his back condition, and the VA examiners in December 2006 and February 2013 themselves acknowledge some relationship between the Veteran's depression and his back condition since it was re-injured in 1994, the only difference being that the latter examiner opined that it was substance-induced, and later aggravated by the 1994 injury.  In that regard, however, the Board notes that there is no evidence of substance abuse by the Veteran since 1998.  

Therefore, in light of all of the above, the Board finds that the evidence is at least in equipoise as to whether the Veteran's depression is due to his back disability (albeit after further injury in 1994).  Thus, the Board will resolve all doubt in the Veteran's favor and grant the claim.

In summary, resolving doubt in favor of the Veteran, the Board concludes that service connection for depression is warranted.  See 38 U.S.C.A. § 5107(b).

ORDER

Entitlement to service connection for depression is granted.

REMAND

A.  Back Disability

The Veteran's back disability is currently assigned a 40 percent disability rating under Diagnostic Code 5295-5243, effective June 23, 2003.  See 38 C.F.R. § 4.71a (2013).  A recent July 2013 rating decision also awarded separate disability ratings of 10 percent for associated right lower extremity radiculopathy, effective June 8, 2004, and 10 percent for left lower extremity radiculopathy, effective February 25, 2013, under Diagnostic Code 8520.  See 38 C.F.R. § 4.124a (2013).  The Veteran seeks increased ratings.  See Claim, June 2003.

At the May 2014 Board hearing, the Veteran testified that he had recently received treatment by Dr. L. F., including an MRI.  In that regard, the claims file includes letters from Dr. L.F. dated in December 2006, March 2009, and August 2013, in which letters Dr. L.F. wrote that he had treated the Veteran since May 2004.  A complete set of these treatment records, however, has not been associated with the claims file.  Therefore, this matter should be remanded so that copies of all of the treatment records from Dr. L.F. dated from May 2004 to present may be associated with the claims file.

The Veteran also testified at the Board hearing that he was recently treated by an orthopedic specialist in March 2014.  Therefore, on remand, the Veteran should be asked to identify these records so that they may be associated with the claims file.

Finally, the Veteran also testified at the May 2014 Board hearing that Dr. L.F. performs MRIs on his back every two years, and that it has worsened.  In that regard, the Board notes that the Veteran was most recently provided with a VA examination in February 2013, such that it is not clear whether the Veteran is asserting that his back disability has worsened since the last VA examination.  If, on remand, any recent treatment records from Dr. L.F. are associated with the claims file, or any other evidence, that indicates that the Veteran's back disability has worsened since the February 2013 VA examination, the Veteran should be afforded a new VA examination to address the current severity of his back disability and associated left and right lower extremity radiculopathy.

B.  TDIU

The Veteran also claims entitlement to a TDIU, primarily due to his service-connected back disability.  

The Board acknowledges the Veteran's recent submission of a private employability evaluation report from OAS dated in August 2013, as well as a private occupational psychiatric report from Dr. V.L. dated in July 2014.

The Veteran is presently service-connected for his back disability (40 percent), right lower extremity radiculopathy (10 percent, effective June 8, 2004), left lower extremity radiculopathy (10 percent, effective February 25, 2013), and a right eyelid scar (noncompensable).  As per Board's decision herein, he is also service-connected for depression as secondary to his back disability, for which the RO has not yet assigned a disability rating.  His combined disability rating, without taking into account his depression granted herein, was 40 percent prior to June 8, 2004, and 50 percent thereafter.  

Because the Veteran's claim for an increased rating for his back disability and associated lower extremity radiculopathy has been remanded herein for further development, and because the RO has not yet assigned a disability rating for the Veteran's service-connected depression, the Board will defer decision on this matter at this time.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all of the Veteran's treatment records from Dr. L.F. dated since May 2004.  Also, ask the Veteran to identify any other recent non-VA treatment for his back since 2013.  Also, ask the Veteran to identify the orthopedic specialist who treated his back on March 4, 2014.  To that end, request that the Veteran provide completed Forms 21-4142.  See BVA hearing transcript, page 3; page 11.

If any of the requested records are found to be unavailable, this should be specifically noted in the claims file.

2.  After the above development has been completed, if any recent treatment records indicate that the Veteran's back disability has increased in severity since the February 2013 VA examination, schedule the Veteran for a new VA examination to address the current severity of his back disability and associated right and left lower extremity radiculopathy.

3.  Then, readjudicate the claims on appeal.  If any benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


